Case 1:20-cv-01015-RP Document 11-4 Filed 10/05/20 Page 1 of 5




           EXHIBIT 3
             Case 1:20-cv-01015-RP Document 11-4 Filed 10/05/20 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE,

                    Plaintiffs,
                                                         Civil Action No. 1:20-cv-1015
vs.
                                                         Related to:
GREG ABBOTT, in his official capacity as                 Texas League of United Latin American
Governor of the State of Texas; and RUTH                 Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                    Defendants.



      DECLARATION OF RICHARD SHAW                                                    MOTION

        Pursuant to 20 U.S.C. § 1746, I, Richard Shaw, declare as follows:

        1.       My name is Richard Shaw. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

        2.       I live in the Spring Branch neighborhood of Houston, Texas, which is located in

Harris County.

        3.       I am 73 years old. I am retired now, but I remain active in my community. I am a

lifelong activist and have been heavily involved in labor movements for decades. I am currently a

member of the Texas Alliance of Retired Americans. In addition, I volunteer as an election judge

and serve as Precinct Chair for Precinct 0165 in Harris County. In fact, I have worked every general

election since the mid 80s. I also volunteer with the Hobby Center, a performing arts studio in the

Houston area as an usher. I help visitors with disabilities get to their seats. Through my activism

and volunteer work, I often engage with residents in the Houston area about voting and elections.
            Case 1:20-cv-01015-RP Document 11-4 Filed 10/05/20 Page 3 of 5




       4.       Through my work as a precinct chair, I have become more aware of the peculiarities

and changes in the voting process than the majority of my friends, family members, and neighbors.

For that reason, my friends, family members, and neighbors often ask me questions about the

voting process. I received many questions around the time of the July primary runoff and am



proclamation caught me by surprise. Especially because it is not a change that makes voting more

accessible    instead it will make it harder to vote. That is particularly true for voters like me, who

are not accustomed to voting by mail.

       5.       Because of the pandemic, I voted by mail for the first time in the July primary

runoff election. Despite the fact that I have been intimately involved with the in-person voting

process for decades, because that was my first-time voting by mail, I was unsure about many

aspects of the process. For instance, I did not know how much postage my mail ballot required. I

heard the same confusion from others. I ended up putting two stamps on my ballot, to be safe, but

I was afraid that I did something wrong. By placing my ballot in the mail for return delivery, I

could not guarantee that my ballot was going to be received.

       6.       Through the many conversations I have had with my friends, family members, and

neighbors about voting, I know that many are uncomfortable mailing their ballots and strongly

prefer to return them in a manner that ensures that they are timely received. I feel the same way.

       7.       I and many of the voters I have spoken with worry about the United States Postal

                                                    -time. I have followed the well-reported delivery

delays resulting from the closure of a sorting machine in the Houston area, and have heard many

stories from others about their mail service being delayed. I follow local happenings on the




                                                   2
             Case 1:20-cv-01015-RP Document 11-4 Filed 10/05/20 Page 4 of 5




complaint about mail delivery delays. I know many voters are worried that their ballots will not be

received in time to be counted. I, too, am not confident that my ballot will be timely delivered by

mail.

        8.       On top of that, I know that Harris County is encountering significant administrative



troubles locating polling locations and recruiting and securing experienced poll workers. For

instance, I know that some schools that traditionally serve as polling locations will not open their

doors to voters in November. And although the school district in my own community, Spring

Branch ISD, will be hosting in-person voting on Election Day, it will be doing so while also hosting

in-person classes for students. Many voters who might prefer to vote in person in order to ensure

that their ballot is counted will not be able to enter a school where thousands of students and other

voters will be located.

        9.       Recently, I watched an hour-long news conference from the Harris County Clerk,

and by doing so I learned that Harris county will be offering a ballot-tracking option for the first

time. Voters will be able to track the status of their mail ballot online. But I know that other voters

are not aware of this option. On top of that, I know that the vote tracking data is not always

accurate, and the technology is not flawless. In my experience as an election judge, I have

encountered mistakes in the data. For instance, when checking voters into a precinct, registered

voters sometimes do not appear as registered in the system. In those instances, I will call the voter



though I unlike so many others know that vote tracking will be available in Harris County in

November, I worry about the reliability of the vote-tracking data and technology.




                                                  3
         Case 1:20-cv-01015-RP Document 11-4 Filed 10/05/20 Page 5 of 5




       10.     On Nextdoor, I have also seen Houston-area residents echo my own concerns about

their voting plans being disrupted. I have heard similar concerns through my volunteer work with

the Hobby Center. Just a few days ago, during a Hobby Center Zoom meeting, I heard many

Houston-area residents lament about the difficulty of planning to vote in this election. One person

on that call reassured the group that there would be multiple locations at which they could drop

off their mail ballots. I have similarly informed friends, family members, and neighbors that they

can drop off their ballot at many drop-off locations in the county.

       11.     This November will be the first general election that I have not worked as an

election judge or precinct chair in decades. More than ever, I want to contribute to the safe and

effective administration of the election. But I cannot risk exposing myself or my wife to COVID-

19. Although I am endeavoring to help voters in other ways, by keeping as many of my friends,

family members, and neighbors informed about what they must do to return their ballots, I worry

that many of my friends and neighbors will not learn that they cannot drop off their ballots at the

locations they had been planning on using until it is too late to mail in their ballots and have them

be counted.

       I declare under penalty of perjury that the foregoing is true and correct.




DATED: _________________



                                              By: _________________________
                                                  Richard Shaw




                                                 4
